DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “about 1 inch to about 5 inches”.
Claim 28 recites the limitation “about 5 stages to about 80 stages”.
The specification does not contain any guidance for how the term “about” modifies the above limitations.  As it is impossible to determine the claimed size or the claimed number of stages, the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 17, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moncho et al. (US Patent Application Publication No. 2017/0045633) in view of Smith et al. (US Patent Application Publication No. 2018/0320503).
In reference to claim 1, Moncho discloses a method for characterizing fractures in a subterranean formation containing a wellbore extending from a ground surface, comprising: 
introducing an encapsulated explosive unit 1 into a wellbore (par. 0043); 
detonating (par. 0005, a “quasi-explosive” response constitutes a detonation) the encapsulated explosive unit 1 within the well to generate a pressure wave that passes into the fractures contained in the subterranean formation (par. 0005); 
measuring a reflected pressure wave (par. 0002), wherein the pressure wave is reflected from the fractures (par. 0002, “breaks in continuity in the surface of the rock”) to produce the reflected pressure wave.
Moncho fails to disclose that the wellbore has a casing; 
maintaining the encapsulated explosive unit in a first stage of the casing while passing a fluid through the casing, the first stage is located between the ground surface and a first bridge plug positioned downhole in the casing, and the fluid passes through a first group of perforations formed through the casing in the first stage; 

converting the pressure measurement into an acoustic signal correlated with the pressure measurement by using an acoustic signal generator contained in the first bridge plug; and 
transmitting the acoustic signal to apply acoustic pressure on a fiber optic cable coupled to an exterior surface of the casing.
Smith discloses a well casing 302 with perforations 308 (Fig. 3, par. 0028);
a first stage 306 located between the ground surface and a first bridge plug 304 positioned downhole in the casing 302 (Fig. 3, par. 0028), and fluid passes through a first group of perforations 308 formed through the casing 302 in the first stage 306 (Fig. 3, par. 0028);
measuring pressure in the first stage 306 using a pressure sensor 314 (par. 0032) coupled to the first bridge plug 304 to produce a pressure measurement (Fig. 3);
converting the pressure measurement into an acoustic signal correlated with the pressure measurement by using an acoustic signal generator 318 contained within the first bridge plug 304 (Fig. 3, par. 0034); and
transmitting the acoustic signal to apply acoustic pressure on a fiber optic cable 312 coupled to an exterior surface of the casing 302 (Fig. 3, par. 0034).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to use the system of Moncho in a well that is cased, perforated and sealed with a bridge plug so that fracturing fluid can be directed into an intended part of the downhole formation.  Further, it would have been obvious to dispose the encapsulated explosive unit disclosed by Moncho in a wellbore such as the one described by Smith so that the unit can be used to characterize the formation before, during or after the fracturing operation has been performed.

In reference to claim 8, Moncho fails to disclose the diameter of the explosive unit 1 but does disclose that such tools in the art are known to have a size from 10 to 30 cm (par. 0003).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to size the encapsulated explosive unit from 10 to 30 cm as this size is known in the art to be effective for insertion into wells for generating pressure waves.
In reference to claim 17, Smith discloses positioning a second bridge plug 304 downhole in the casing 302 (Fig. 3), the first stage 306 is located between the first and second bridge plugs 304 (Fig. 3) and a second stage is located between the ground surface and the second bridge plug 304 (par. 0029, the process for repeating the above steps for forming perforations and fractures is disclosed for as many stages as needed); and 
forming a second group of perforations 308 through the casing 302 in the second stage, the second group of perforations 308 is in fluid communication with a second group of fractures contained in the subterranean formation (par. 0029).

In reference to claim 23, Moncho discloses a method for characterizing fractures in a subterranean formation in a wellbore extending from a ground surface, comprising: 
generating a pressure wave by an explosion (par. 0005); 

measuring a reflected pressure wave (par. 0002) wherein the pressure wave is reflected from the fractures to produce the reflected pressure wave (par. 0002); 
Moncho fails to disclose that the well comprises a perforated casing; bridge plugs positioned in the casing to separate stages; measuring the pressure with a pressure sensor coupled to the bridge plug to produce a pressure measurement; converting the pressure measurement into an acoustic signal correlated with the pressure measurement by using an acoustic signal generator contained in the bridge plug; and transmitting the acoustic signal to apply acoustic pressure on a fiber optic cable coupled to an exterior surface of the casing.
Smith discloses a well casing 302 with perforations 308 (Fig. 3, par. 0028);
a first stage 306 located between the ground surface and a first bridge plug 304 positioned downhole in the casing 302 (Fig. 3, par. 0028), and fluid passes through a first group of perforations 308 formed through the casing 302 in the first stage 306 (Fig. 3, par. 0028);
measuring pressure in the first stage 306 using a pressure sensor 314 (par. 0032) coupled to the first bridge plug 304 to produce a pressure measurement (Fig. 3);
converting the pressure measurement into an acoustic signal correlated with the pressure measurement by using an acoustic signal generator 318 contained within the first bridge plug 304 (Fig. 3, par. 0034); and
transmitting the acoustic signal to apply acoustic pressure on a fiber optic cable 312 coupled to an exterior surface of the casing 302 (Fig. 3, par. 0034).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to use the system of Moncho in a well that is cased, perforated and sealed with a bridge plug so that fracturing fluid can be directed into an intended part of the downhole formation.  Further, it 
In reference to claim 25, Moncho discloses that the pressure wave is generated by an explosion (par. 0005) and that process further comprises detonating an encapsulated explosive unit 1 to generate the pressure wave.
In reference to claim 26, Moncho discloses introducing the encapsulated explosive unit into the well from the ground surface (par. 0043, via winched cable 5).  Moncho fails to disclose the diameter of the explosive unit 1 but does disclose that such tools in the art are known to have a size from 10 to 30 cm and a length of 10 meters (par. 0003).  As known in the art, this sized apparatus would not fit through casing perforations.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to size the encapsulated explosive unit from 10 to 30 cm as this size is known in the art to be effective for insertion into wells for generating pressure waves. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moncho et al. (US Patent Application Publication No. 2017/0045633) in view of Smith et al. (US Patent Application Publication No. 2018/0320503) as applied to claim 1 above, and further in view of Mellor et al. (US Patent No. 5,170,378).
In reference to claim 5, Moncho fails to disclose that the signal is indicative as to the length of the fractures, the complexity of the fractures, the connectivity of the fractures, or combinations thereof.
Mellor discloses that the length and height of a fracture can be determined by measuring pressure waves (abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a pressure wave to measure length of the fracture so that such information can be used to evaluate the total size of the fracture.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moncho et al. (US Patent Application Publication No. 2017/0045633) in view of Smith et al. (US Patent Application Publication No. 2018/0320503) and Mellor et al. (US Patent No. 5,170,378) as applied to claim 5 above, and further in view of Bogdan et al. (US Patent Application Publication No. 2017/0138169).
In reference to claim 6, Moncho fails to disclose introducing a diverter agent into the fractures.  Bogdan discloses introducing a diverter agent 46 into fractures 50.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to introduce diverters into a fracture so that said fracture can be isolated from pressure waves or fluid flow.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication No. 2018/0320503) in view of Moncho et al. (US Patent Application Publication No. 2017/0045633).
In reference to claim 21, Smith discloses a system for characterizing fractures in a subterranean formation containing a casing 302 located in a wellbore extending from a ground surface (Fig. 3), the system comprising: 
bridge plugs 304 positioned at downhole locations in the casing 302, wherein each of the bridge plugs 304 comprises a pressure sensor 314 (par. 0033) and an acoustic signal generator 318 (par. 0034); 
stages 306 positioned throughout the casing 302 (par. 0029), wherein each stage 306 is uphole to an adjacent bridge plug 304 and each stage 306 comprises perforations 308 formed through the casing 302; 
a fiber optic cable 312 coupled to an exterior surface of the casing 302 and configured to detect acoustic signals from the acoustic signal generator 318 (par. 0034).

Moncho discloses an encapsulated explosive unit 1 (par. 0005) and that these units are commonly constructed with diameters from 10 to 30 cm and a length of 10 meters (par. 0003).  As known in the art, this sized apparatus would not fit through casing perforations.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose such an encapsulated explosive unit in a wellbore as disclosed by Smith as the pressure wave produced by the explosion can be used “to detect—by reflection or refraction—breaks in continuity in the surface of the rock (in exploration) or to dislodge a resource (gas or oil) and to allow it to be extracted (in drilling)” (par. 0002 of Moncho).
In reference to claim 22, Smith discloses that the pressure sensor 314 is oriented to detect pressures experienced in the stage 308 uphole of the bridge plug 304 comprising the respective pressure sensor 314 (Fig. 3, par. 0032).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Moncho et al. (US Patent Application Publication No. 2017/0045633) in view of Smith et al. (US Patent Application Publication No. 2018/0320503) as applied to claim 23 above, and further in view of Bogdan et al. (US Patent Application Publication No. 2017/0138169).
In reference to claim 24, Moncho fails to disclose that the pressure wave is generated by a fluid hammer system, and wherein the fluid hammer system comprises a water-powered hammer, a mud- powered hammer, a water-powered drill, a mud-powered drill, or any combination thereof.
Bogdan discloses that a fluid hammer system can be used to generate a pressure wave (par. 0078).  Further, the fluid hammer is generated by a treatment fluid (par. 0078) and the examiner takes .

Allowable Subject Matter
Claim 27 is allowed.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4, 9-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bustos et al. (US Patent Application Publication No. 2018/0252091), Fripp et al. (US Patent Application Publication No. 2018/0245448) and Friesen et al. (US Patent Application Publication No. 2018/0128090) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/25/22